Citation Nr: 1219825	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-18 506	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1981. 
This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Honolulu, Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his type 2 diabetes mellitus and asthma were caused by his military service.

In this regard, the Board notes that service treatment records contain a March [No Year] record that reported that his glucose was elevated.  The Board also notes that service treatment records document the Veteran's complaints and treatment for viral symptoms, the flu, sinusitis, tonsillitis, and pharyngitis as well as on one occasion in May 1978 a possible asthma attack.  Additionally, the Board notes that a November 1973 service treatment record documents his treatment for a chemical burn.  

Post-service, the Board notes that the record is positive for a diagnosis of diabetes mellitus since at least 2009 and positive for a diagnosis of asthma since at least 1988.

Furthermore, the Board notes that the Veteran is competent to report on some of the observable signs and symptoms of asthma, such as wheezing, difficulty breathing, or coughing, while on active duty and since that time, even when no diagnosis is found in his medical records, because these symptoms come to him through his senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Given the above history, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Veteran's current diabetes mellitus and asthma and his military service included the documented problem with elevated glucose and breathing symptoms while on active duty.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Also see 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

The Veteran appears to receive ongoing treatment from the Honolulu VA Medical Center, however, his post-April 2011 treatment records from this facility does not appear in the record.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-April 2011 treatment records from the Honolulu VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a diabetes mellitus examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus is related to his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the appellant claims his diabetes mellitus was caused by his exposure to hazardous waste during his military service; the fact that service treatment records document one instance when his glucose was elevated; and the fact that a November 1973 service treatment record documents his treatment for a chemical burn. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an asthma examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current asthma is related to his active duty or has continued since service, to include exposure to hazardous waste?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the appellant claims his asthma was caused by his exposure hazardous waste during his military service; the claimant is competent to report on the observable symptom of his asthma while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that service treatment records document complaints and treatment for viral symptoms, the flu, sinusitis, tonsillitis, and pharyngitis as well as on one occasion in May 1978 a possible asthma attack; and the fact that a November 1973 service treatment record documents his treatment for a chemical burn. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

